DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it does not adequately set forth how the projection lens faces different directions relative to the casing of the projector.  The projection lens is fixed in the casing.  The orientation of the projector is merely changed and/or a mirror is placed in the projection path.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duelli et al. (2014/0118704).
Duelli et al. d discloses a projection device, adapted to be placed on a surface (600), wherein the projection device comprises a projection lens and a projection device housing, wherein
the projection means(130,132) is connected to the projection device housing, and the projection device
housing comprises a main casing and a supporting assembly (602)disposed on the main casing in a

the supporting assembly leans against the main casing and the projection means faces a first
direction when the projection device housing is located in a folded position (Fig. 1), and
the supporting assembly is flipped with respect to the main casing and is adapted to stand on
the surface and the projection means faces a second direction and is adapted to project onto the
surface when the projection device housing is located in an unfolded position (Fig. 6).
Duelli et al. does not specify the use of an image modulator with projection lens.
Scanner, LCD’s, DMd’s,LCos are all known types of imaging systems.  Official notice is made of this fact.
It would have been obvious to one skilled in the art at the time of the invention to modify the optical arrangement of Duelli et al. for use with alternate types of image forming means, such as systems with a projection lens means, as is well known and notorious in the art.
With respect to claims 2-5, as seen in figures 1 and 6, the reflection mirror and kickstand by be 
With respect to claims 5-10, 13.  It is well known that there are a multitude of structures which may support a physical structure in a fixed position.  Official notice is made of these facts.  It is deemed to have been an obvious modification to one skilled in the art to provide any number of a multitude of types of supporting structures to support a physical device.  Such is not deemed to present any patentably distinguishable subject matter.
Allowable Subject Matter
Claims 11-12 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882